Citation Nr: 0211396	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, for the period prior to May 15, 1998.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, for the period from May 15, 1998 to 
March 10, 2001.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, for the period from March 10, 2001.  

4.  Entitlement to an increased (compensable) rating for left 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1955, 
and from February 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

In the veteran's VA Form 9, substantive appeal, received at 
the RO in September 1995, he requested a hearing before a 
member of the Board at the RO.  In September 2000, this 
matter was before the Board and remanded to the RO to 
schedule a hearing for the veteran, as it did not appear that 
a hearing had been scheduled or that the veteran had 
withdrawn his hearing request.  In October 2000, the veteran 
withdrew his request for a hearing.  38 C.F.R. 
§ 20.702(e)(2001).  There are no other outstanding hearing 
requests of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  Prior to May 15, 1998, the veteran's bilateral hearing 
loss was manifested by Level V hearing impairment in the 
right ear, and no higher than Level IV hearing impairment in 
the left ear. 

3.  From May 15, 1998 to March 10, 2001, the veteran's 
bilateral hearing loss was manifested by Level VI hearing 
impairment in the right ear, and Level VII hearing impairment 
in the left ear. 

4.  Since March 10, 2001, the veteran's bilateral hearing 
loss is manifested by puretone thresholds higher than 55 
decibels; his right puretone threshold average is 86 
decibels, resulting in Level VIII hearing impairment, and his 
left puretone threshold average is 82 decibels, resulting in 
Level VII hearing impairment.

5.  The veteran's left inguinal hernia is not recurrent, and 
there are no current symptoms attributable to the left 
inguinal hernia repair.
 

CONCLUSIONS OF LAW

1.  The criteria for assigning a rating in excess of 10 
percent for bilateral hearing loss for the period prior to 
May 15, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 
(1998 & 2001).

2.  The criteria for assigning a rating in excess of 30 
percent for bilateral hearing loss for the period from May 
15, 1998 to March 10, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87 (1998 & 2001).

3.  The criteria for assigning a rating in excess of 40 
percent for bilateral hearing loss for the period from March 
10, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 
(1998 & 2001).

4.  The criteria for assigning a compensable rating for left 
inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.114, Diagnostic Code 7338 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for increased 
ratings for his bilateral hearing loss, and his left inguinal 
hernia repair.  Essentially, the veteran claims that his 
disabilities have worsened, and that he should be assigned 
higher ratings.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

The Board has carefully reviewed the veteran's claims file, 
and is satisfied that the requirements under the VCAA have 
been met.  Throughout the pendency of the veteran's appeal, 
he has been notified of the actions the RO was taking, 
including the type of medical evidence they needed, and the 
type of evidence they were requesting.  In the September 1995 
statement of the case (SOC), the veteran was provided with a 
copy of relevant laws and regulations pertaining to increased 
rating claims, including the rating criteria for evaluating 
hearing loss and hernias.  Recently, in a March 2002 
supplemental statement of the case (SSOC), the RO provided 
the veteran with a copy of the provisions of the VCAA.  In 
short, the Board finds that the veteran was adequately 
notified of the evidence needed to substantiate his claims.  
38 U.S.C.A. § 5103A.

The veteran has been afforded numerous VA examinations in 
connection with his claims on appeal, and the record contains 
volumes of VA outpatient treatment records.  The Board is 
unaware of any other relevant records that should be obtained 
before proceeding with this appeal.  As noted in the 
Introduction to this decision, the veteran was offered an 
opportunity to present testimony at a hearing in support of 
his claims.  He requested a hearing in September 1995, and in 
September 2000, the matter was remanded by the Board to 
schedule the requested hearing.  However, in October 2000, 
the veteran withdrew his hearing request.  In short, the 
Board finds that the duty to assist the veteran establish his 
claims has been satisfied, and the case is ready for 
appellate review.  38 U.S.C.A. § 5103.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 


I.  Hearing Loss.

A brief review of the history of this appeal reveals that in 
a September 1968 rating decision, the veteran was awarded 
service connection for defective hearing, rated as 
noncompensable from November 1967.  In a March 1987 rating 
decision, the RO increased the rating for the veteran's 
bilateral hearing loss to 10 percent, effective from July 1, 
1985.  In August 1994, the veteran filed a claim for an 
increased rating for his bilateral hearing loss.  In a March 
1995 rating decision, the RO denied his claim.  The veteran 
disagreed with that decision, and initiated this appeal.

During the pendency of this appeal, the disability rating for 
the veteran's bilateral hearing loss has been increased on 
two occasions.  In a June 1999 rating decision, the RO 
granted a 30 percent rating for the veteran's bilateral 
hearing loss, effective from May 15, 1998.  Finally, in March 
2002, the RO granted a 40 percent rating for the veteran's 
bilateral hearing loss, effective from March 10, 2001.  
Although the veteran has been awarded increased ratings for 
his hearing loss disability during the pendency of this 
appeal, he has not been assigned the highest rating 
available, and as such his appeal is not abrogated.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (when a claimant 
disagrees with an RO decision assigning a particular rating, 
a subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Moreover, the Board notes that there are 
three separate time periods to consider in this appeal.  The 
Board must examine whether a rating in excess of 10 percent 
is warranted for the period prior to May 15, 1998, whether a 
rating in excess of 30 percent is warranted for the period 
from May 15, 1998 to March 10, 2001, and whether a rating in 
excess of 40 percent is warranted for the period from March 
10, 2001 to the present.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, does not affect the veteran's 
claim.  Pertinent changes were made to 38 C.F.R. § 4.86, 
which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Reviewing the relevant medical evidence of record reveals the 
following.  An August 1994 VA audiological evaluation 
revealed the following puretone thresholds for the right ear:  
80 decibels at 1000 Hertz; 85 decibels at 2000 Hertz; 80 
decibels at 3000 Hertz; and 85 decibels at 4000 Hertz.  The 
average pure tone threshold for the right ear was 82 
decibels.  Speech recognition in the right ear (using the 
Maryland CNC Word List) was 76 percent.  The puretone 
thresholds for the left ear were as follows:  70 decibels at 
1000 Hertz; 75 decibels at 2000 Hertz; 75 decibels at 3000 
Hertz; and 80 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 75 decibels.  Speech 
recognition in the left ear (using the Maryland CNC Word 
List) was 84 percent.  Applying the foregoing results to 
38 C.F.R. § 4.85, Table VI, results in a Level V designation 
for the right ear, and a Level III designation for the left 
ear.  Combining a Level V designation with a Level III 
designation results in a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII.  As the provisions for exceptional 
patterns of hearing impairment were not effective until June 
1999, those provisions are not for consideration at this 
point.  See 38 C.F.R. § 4.86 (2001).  

A May 1997 VA audiological examination reveals the following 
puretone thresholds for the right ear:  65 decibels at 1000 
Hertz; 80 decibels at 2000 Hertz; 80 decibels at 3000 Hertz; 
and 85 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 75 decibels.  Speech 
recognition in the right ear was 80 percent.  The puretone 
thresholds for the left ear were as follows:  60 decibels at 
1000 Hertz; 70 decibels at 2000 Hertz; 65 decibels at 3000 
Hertz; and 75 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 68 decibels.  Speech 
recognition in the left ear was 80 percent.  Applying the 
foregoing results to 38 C.F.R. § 4.85, Table VI, results in a 
Level V designation for the right ear, and a Level IV 
designation for the left ear.  Combining a Level V 
designation with a Level IV designation results in a 10 
percent rating.  See 38 C.F.R. § 4.85, Table VII.  The 
provisions for exceptional patterns of hearing impairment are 
not for consideration at this point.  See 38 C.F.R. § 4.86.  

A May 1998 VA audiological examination reveals the following 
puretone thresholds for the right ear:  75 decibels at 1000 
Hertz; 80 decibels at 2000 Hertz; 75 decibels at 3000 Hertz; 
and 75 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 76 decibels.  Speech 
recognition in the right ear was 72 percent.  The puretone 
thresholds for the left ear were as follows:  70 decibels at 
1000 Hertz; 75 decibels at 2000 Hertz; 65 decibels at 3000 
Hertz; and 75 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 68 decibels.  Speech 
recognition in the left ear was 60 percent.  Applying the 
foregoing results to 38 C.F.R. § 4.85, Table VI, results in a 
Level VI designation for the right ear, and a Level VII 
designation for the left ear.  Combining a Level VI 
designation with a Level VII designation results in a 30 
percent rating.  See 38 C.F.R. § 4.85, Table VII.  The 
provisions for exceptional patterns of hearing impairment are 
not for consideration at this point.  See 38 C.F.R. § 4.86.  

A March 2001 VA audiological examination reveals the 
following puretone thresholds for the right ear:  80 decibels 
at 1000 Hertz; 90 decibels at 2000 Hertz; 85 decibels at 3000 
Hertz; and 90 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 86 decibels.  Speech 
recognition in the right ear was 68 percent.  The puretone 
thresholds for the left ear were as follows:  85 decibels at 
1000 Hertz; 85 decibels at 2000 Hertz; 80 decibels at 3000 
Hertz; and 80 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 82 decibels.  Speech 
recognition in the left ear was 84 percent.  Applying the 
foregoing results to 38 C.F.R. § 4.85, Table VI, results in a 
Level VII designation for the right ear, and a Level IV 
designation for the left ear.  Combining a Level VII 
designation with a Level IV designation results in a 20 
percent rating.  See 38 C.F.R. § 4.85, Table VII.  

On June 10, 1999, the provisions of 38 C.F.R. § 4.86 
regarding exceptional patterns of hearing impairment were 
made effective.  The veteran's hearing impairment (as 
reflected in the March 2001 VA audiogram) meets the 
requirements of 38 C.F.R. § 4.86(a), since each of the four 
frequencies (1000, 2000, 3000, and 4000 Hertz) are more than 
55 decibels.  Applying the results of the March 2001 VA 
audiometric evaluation to 38 C.F.R. § 4.85, Table VIA, 
results in Level VIII hearing impairment in the right ear, 
and Level VII hearing impairment in the left ear. Combining 
these designations results in a 40 percent rating.  See 
38 C.F.R. § 4.85, Table VII.

In light of the foregoing, the Board finds that the currently 
assigned ratings for the veteran's bilateral hearing loss are 
appropriate, and the preponderance of the evidence is against 
assigning a higher rating.  In summary, the evidence supports 
no more than a 10 percent rating for the period prior to May 
15, 1998, a 30 percent rating for the period from May 15, 
1998 to March 10, 2001, and a 40 percent rating for the 
period from March 10, 2001 to the present.  

The Board has carefully reviewed all the evidence of record, 
as summarized in pertinent part above.  Although the Board 
has limited its analysis to audiometric evaluation results, 
the Board has considered all the evidence of record.  The 
Board emphasizes that hearing loss disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann, supra.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning his problems with hearing, and assigned ratings 
based on the objective clinical findings obtained from 
audiometric testing.  Moreover, in reviewing the foregoing, 
the Board has been cognizant of the "benefit of the doubt" 
rule.  However, as the evidence is not in relative equipoise, 
that doctrine does not offer a favorable outcome in this 
appeal.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board emphasizes that the Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries.  38 C.F.R. § 4.1.  In the present 
case, the evidence does not demonstrate, and the veteran does 
not specifically contend, that the bilateral hearing loss 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluations), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Left Inguinal Hernia.

A brief review of the history of this appeal reveals that in 
a September 1968 rating decision, the veteran was awarded 
service connection for a left inguinal hernia, postoperative.  
A noncompensable rating was assigned from November 1967, and 
aside from a temporary total rating assigned based on a 
period of convalescence in June 2000, the noncompensable 
rating has remained in effect.  The Board notes that in a 
November 1997 rating decision, the veteran was awarded a 
separate 10 percent rating for a left inguinal scar.  That 
issue is not currently before the Board.

In August 1994, the veteran filed a claim for an increased 
rating.  The RO denied the veteran's claim in a March 1995 
rating decision.  The veteran disagreed with that decision, 
and initiated this appeal.  

The veteran's left inguinal hernia is rated as noncompensable 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, which 
sets forth the criteria for rating inguinal hernias.  A 
noncompensable rating is assigned for a hernia that is small, 
reducible, or without true hernia protrusion.  A 
noncompensable rating is also assigned for a hernia that is 
not operated, but remediable.  A 10 percent rating requires 
evidence of a hernia that is postoperative and recurrent, 
readily reducible and well supported by truss or belt.  
Finally, a 30 percent rating is assigned for an inguinal 
hernia that is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  

The Board has carefully reviewed all the evidence in this 
case pertaining to the veteran's left inguinal hernia repair.  
However, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating.  The 
medical evidence of record is consistently negative for any 
current symptoms pertaining to the veteran's left inguinal 
hernia.  Although the record contains medical evidence of 
several right hernia operations, there are no recent findings 
pertaining to the service-connected left inguinal hernia.  

Shortly after the veteran's August 1994 claim for an 
increased rating, he was afforded a VA intestine examination 
in September 1994.  The concluding impression was no evidence 
of a left inguinal hernia.  The examiner noted that the 
veteran had inguinal hernias in the past, and that his 
complaints could be secondary to scar tissue (which the Board 
notes is service-connected as a separate disability).  A 
November 1996 VA outpatient treatment record indicates that 
the veteran's left groin was described as "okay."

A May 1997 VA stomach examination reflects the veteran's 
complaints of a sharp dull pain in his left side, increased 
with lifting.  The diagnosis revealed pain over the left 
hernia repair scar, but no hernia was present.  

In June 2000, the veteran underwent surgery at a VA hospital 
for a right inguinal hernia.  The hospital report indicates 
that there was no hernia on the left, but there was a 
suggestion of weakness.  A bilateral laparoscopic inguinal 
hernia repair was performed.  The Board notes that in a 
September 2001 rating decision, the RO assigned a temporary 
total rating for the veteran's left inguinal hernia, 
reflecting this surgery.  

A March 2001 VA examination report indicates that the veteran 
first had trouble with his left hernia in 1953.  The examiner 
indicated that there was no direct inguinal bulge.  The 
impression was a history of multiple hernias, both right and 
left, operated on the left twice and on the right four times.  

In short, as summarized in part above, the medical evidence 
does not reflect any current symptoms pertaining to the 
veteran's left inguinal hernia, other than complaints of 
pain, which have been attributed to a scar that is separately 
service connected.  There is no evidence that the veteran's 
left inguinal hernia is recurrent.  Although the veteran's 
left groin was involved in an operation for a right inguinal 
hernia in June 2000, the examiner specifically indicated that 
there was no left hernia at that time.  Based on a review of 
the medical evidence of record, the veteran does not meet the 
criteria for a compensable rating under Diagnostic Code 7338.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's left inguinal hernia 
repair, as well as the current clinical manifestations and 
the effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a noncompensable rating for the veteran's 
service connected left inguinal hernia repair.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  The Board 
has considered the benefit of the doubt doctrine, but as the 
evidence is not in relative equipoise, that doctrine is not 
applicable in this case.  See 38 U.S.C.A. § 5107(b).

Finally, the evidence does not demonstrate, and the veteran 
does not specifically contend, that the left inguinal hernia 
repair has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluations), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, supra.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for bilateral hearing loss, for the period prior to May 15, 
1998, is denied.

The claim for entitlement to a rating in excess of 30 percent 
for bilateral hearing loss, for the period from May 15, 1998 
to March 10, 2001, is denied.

The claim for entitlement to a rating in excess of 40 percent 
for bilateral hearing loss, for the period from March 10, 
2001, is denied.

The claim for entitlement to an increased (compensable) 
rating for left inguinal hernia repair, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

